 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   ELISABETH MARIE PIRRO,                        Case No. 1:21-cv-00587-SAB

12                 Plaintiff,                      ORDER ADVISING PARTIES OF STAY OF
                                                   ACTION PURSUANT TO GENERAL ORDER
13          v.                                     615

14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                   Defendant.
16

17

18         On April 8, 2021, Elisabeth Marie Pirro (“Plaintiff”) filed this action seeking judicial

19 review of a final decision of the Commissioner of Social Security (“Commissioner”) denying her
20 application for disability benefits pursuant to the Social Security Act.    On May 21, 2021,

21 Plaintiff filed a proof of service demonstrating that the Commissioner has been served with the

22 summons and complaint in this action.

23         On April 14, 2020, General Order Number 615 issued staying all Social Security actions

24 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

25 Appellate Hearings Operations and may resume preparation of a certified copy of the

26 administrative record.
27 / / /

28 / / /


                                                   1
 1          Accordingly, the parties are HEREBY NOTIFIED that pursuant to General Order

 2 Number 615, this action has been stayed and the stay will be automatically lifted when the

 3 Commissioner files the certified copy of the administrative record. See E.D. Cal. G.O. No. 615,

 4 ¶¶ 6, 10; see also ¶ 11 (setting forth good cause requirement to request lifting of stay in a specific

 5 case).

 6
     IT IS SO ORDERED.
 7

 8 Dated:      May 24, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
